           Case 1:20-cv-03067-RA Document 8 Filed 06/08/20 Page 1 of 2
                                                             USDC-SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                             DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                             DATE FILED: 6-8-20
JOHN DOES, MARY ROES, and SIMILARLY
SITUATED VICTIMS,

                                Petitioner,                       20-CV-3067 (RA)
                    -against-                                          ORDER
WILLIAM BARR, in his official capacity,

                                Respondent.

RONNIE ABRAMS, United States District Judge:

       On April 16, 2020, Petitioners “John Does and Mary Roes”—who identify as “citizens of

the United States as victims or potential victims under the attack of such deadly pandemic of

Covid19”—filed a petition for writ of mandamus pursuant to 28 U.S.C. § 1651 on behalf of a

putative class of “hundreds of thousands Covid19 Pneumonia Patients as victims who have been

deliberately or recklessly, excluded from receiving such proven best medication as of

Hydroxychloroquine.” Dkt. 1 at 1. Petitioners seek a writ of mandamus “to direct the

Respondent Attorney General His Excellence William Barr to form a task force from the U.S.

Department of Justice to conduct criminal investigation upon those who should be held

accountable for contributing to skyrocketed number of unnecessary Covid19 deaths by

intentionally or recklessly ban or restrict the Hydroxychloroquine.” Id. at 9. Petitioners also

seek an “injunction to lift all unnecessary restrictions in any form under any unsubstantiated,

ungrounded excuses, regardless its being illusionary, insane, of stupidity or of ignorance, upon

such best ever drug as anti-viral, life saving, well established pill as Hydroxychloroquine,” as

well as an injunction to “[e]liminate any restrictions and bans on Hydroxychloroquine for its

availability to each and every person in the United States who has been infected with Corona
             Case 1:20-cv-03067-RA Document 8 Filed 06/08/20 Page 2 of 2



Virus.” Finally, Petitioners seek a declaration that “banning or restrictive state executive orders

such as the one in the State of Navada [sic] and the State of New York, and elsewhere, are

unconstitutional and therefore be abolished and repealed by this Court’s Injunction,” as well as a

declaration that “no person shall be deprived his constitutional rights to receive the best ever

medication, such as Hydroxychloroquine, reasonably available, under the equal protection of his

rights to life as paramount interests under 14th Amendment.” Id.

        On May 21, 2020, Petitioners filed a “Motion to Show Cause and for Show Cause

Hearing Why Should Judicial Intervention to Remove Obstacles in Saving American Lives for

Covid 19 Patients Not Be Taken Immediately.” Dkt. 6. Petitioners seek a show cause hearing,

“held in person[], rather than electronically,” at which Petitioners would invite various witnesses

to testify. Id. at 1-2.

        On June 6, 2020, Petitioners moved the Court for an adjournment of “the show cause

hearing which was scheduled for June 8, 2020” until July 8, 2020. Dkt. 7 at 1. The Court,

however, has not yet scheduled a show cause hearing, and thus need not rule on the motion for

an adjournment. The Court will notify the parties if and when a show cause hearing has been

scheduled.

        The Clerk of Court is respectfully directed to terminate the motion at Docket Entry 7.

SO ORDERED.

 Dated:      June 8, 2020
             New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                 2
